HODGES, Justice,
dissenting.
As pointed out in the majority opinion it appears the Trial Panel was privy to the contents and nature of adverse testimony outside the record. In my opinion this taints the Trial Panel’s Proceeding.
Therefore, I would reverse the discipline imposed by the Trial Panel for suspension from the practice of law for two (2) years and one (1) day.
The cause then should be remanded to the Chief Master of the Professional Responsibility Tribunal with directions to select a new Trial Panel to conduct a de novo proceeding.